Order entered July 1, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00362-CV

                                 NINA D. WHITE, Appellant

                                               V.

                             GUADALUPE PADILLA, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-08917

                                           ORDER
       The reporter’s record in this case is overdue. By postcard dated May 3, 2016, we notified

the official court reporter for the 193rd Judicial District Court that the reporter’s record was

overdue. We directed the court reporter to file the record within thirty days. To date, we have

not received any response.

       Accordingly, we ORDER Court Reporter Stephanie Moses to file, within FIFTEEN

DAYS of the date of this order, either (1) the reporter’s record; (2) written verification no

hearings were recorded; or (3) written verification that appellant has not paid for or made

arrangements to pay for the record or has not been found entitled to proceed without payment of

costs. We notify appellant that if we receive verification she has not requested the record or has

not been found entitled to proceed without payment of costs or has not paid for or made
arrangements to pay for the record, we will order the appeal submitted without the reporter’s

record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Stephanie Moses, Official Court Reporter, 193rd Judicial District Court.


                                                    /s/    CRAIG STODDART
                                                           JUSTICE